343 Ill. App. 520 (1951)
99 N.E.2d 586
People of State of Illinois ex rel. Anne Harrison, Appellee,
v.
Vincent Siroky, Appellant.
Gen. No. 45,419.
Illinois Appellate Court.
Opinion filed May 9, 1951.
Released for publication July 5, 1951.
Joseph Lustfield, for appellant.
John S. Boyle, State's Attorney for Cook county, for appellee.
John T. Gallagher, Rudolph L. Janega, Arthur F. Manning, William J. McGah, Jr., Assistant State's Attorneys, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE KILEY.
Judgment affirmed.
Not to be published in full.